OPINION — AG — (1) (CORPORATE NAMES) THE COMPUTATION OF A 60 DAY RESERVATION PERIOD, SUCH AS IT REFERRED TO BY YOU, SHOULD EXCLUDE THE DAY ON WHICH THE RESERVATION IS ACTUALLY FILED IN THE OFFICE OF THE SECRETARY OF STATE AND NOT BEGIN UNTIL THE FOLLOWING DAY. IN CONNECTION WITH THE REFERENCE IN 12 O.S. 1961 73 [12-73], TO THE " LAST DAY " OF A STATUTORY PERIOD, SUCH AS IS REFERRED TO THEREIN, BEING EXCLUDED FROM SAID PERIOD, ATTENTION IS CALLED TO THE PROVISO OF 25 O.S. 1961 82.2 [25-82.2] (2) A POSTMARK SHOWING THE DATE OF A RESERVATION, SUCH AS IS REFERRED TO HEREIN, IS PLACED IN THE POST OFFICE OF THE CITY OR TOWN FROM WHICH SAID RESERVATION IS MAILED, IS NOT MATERIAL TO THE PROVISIONS OF 18 O.S. 1961 1.13 [18-1.13], SINCE THE 60 DAY RESERVATION PERIOD MENTIONED THEREIN DOES NOT COMMENCE T RUN, AS AFOREMENTIONED, UNTIL THE DAY AFTER THE RESERVATION IS ACTUALLY FILED IN THE OFFICE OF THE SECRETARY OF STATE. (3) DURING A RESERVATION PERIOD, SUCH AS IS AUTHORIZED BY 18 O.S. 1961 1.13 [18-1.13], ANOTHER RESERVATION IS TENDERED FOR FILING IN THE OFFICE OF THE SECRETARY OF STATE, AND SAID SECRETARY, THROUGH ERROR, FILES THE SAME, SUCH RESERVATION IS WITHOUT EFFECT OR FORCE. (FRED HANSEN)